 1

 2

 3

 4

 5

 6                            United States District Court for the
 7
                                      Eastern District of California
 8

 9    GREGORY RATHS,                                  Case No. 2:19-cv-01604-MCE-DB

10                       Plaintiff,
                                                     ORDER TO DISMISS COMPLAINT FOR
11           v.                                      DECLARATORY AND INJUNCTIVE RELIEF

12    GAVIN NEWSOM, in his official capacity
      as Governor of the State of California; and
13    ALEX PADILLA, in his official capacity
      as Secretary of State of the State of
14    California; XAVIER BECERRA, in his
      official capacity as Attorney General of the
15    State of California

16                       Defendant.

17
     Upon consideration of Plaintiff’s Unopposed Motion to Dismiss Complaint for
18

19   Declaratory and Injunctive Relief, the Motion (ECF No. 9) is GRANTED, and the
20
     case is dismissed WITHOUT prejudice. The matter having now been concluded in
21
     entirety, the Clerk of Court is directed to close the file.
22

23          IT IS SO ORDERED.
24
     Dated: August 28, 2019
25

26
27
                                                      1
28
         [PROPOSED] ORDER TO DISMISS COMPLAINT FOR DECLARATORY AND
                              INJUNCTIVE RELIEF
